Title: Adams’ Notes of Authorities: Suffolk Court of General Sessions, Boston, November 1768
From: Adams, John
To: 


       Brooklyne vs. Roxbury.
       Prov. Law. Page 23. Names returned.
       2. Salk. 482. Anonimous. 3 Men and families.
       2 Salk 485. Sylvanus Johnson.
       Foleys Poor Laws 427. Lenham vs. Peckham.
       Foley 426. Flixton vs. Roston.
       Form of an order of Removal, Burn V. 3, P. 378. V. 3, Page 377.
       
       13 & 14 Car. 2, Chap. 12, cited in Burn V. 3, P. 375.
       Prov. Law, 4 W. & M. c. 12.
       Justice shall not act in his Town.
       2 Strange 1173 Great Charte and Kennington. Foley Page 104. Statute, 16 George 2d, c. 18. Act to impower Justices.
      